Citation Nr: 0525926	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  01-02 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to February 29, 1996, 
for assignment of a 100 percent rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

This case was previously before the Board in July 2003 and 
July 2004, at which times it was remanded for the purpose of 
ensuring compliance with the Veterans Claims Assistance Act 
(VCAA).  


FINDINGS OF FACT

1.  By a rating decision in March 1998, the RO assigned a 100 
percent rating for PTSD effective February 29, 1996.  The 
veteran was notified of that decision and of his appellate 
rights that same month, and he did not initiate an appeal 
from this decision. 

2.  In June 2000 the veteran requested an earlier effective 
date for the 100 percent rating for PTSD but he has failed to 
provide any specific allegations of error of fact or law in 
the March 1998 decision or any prior RO decision.


CONCLUSIONS OF LAW

1.  The March 1998 RO decision which assigned an effective 
date of February 29, 1996, for a 100 percent rating for PTSD 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 3.105, 20.302, 20.1103 (2004).

2.  The criteria for an effective date earlier than February 
29, 1996, for assignment of a 100 percent rating for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107, 5110, (West 2002); 38 C.F.R. §§ 3.157, 3.340, 3.400, 
4.15, 4.16, 20.200, 20.201, 20.202, 20.302, 20.1100 (2004); 
Lapier v. Brown, 5 Vet. App. 215 (1993); Russell v. Principi, 
3 Vet. App. 310 (1992); Damrel v. Brown, 6 Vet. App. 242 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his claim by correspondence dated in March 
2002, July 2004, a December 2000 statement of the case (SOC), 
and by a February 2005 supplemental statement of the case 
(SSOC).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The RO advised the veteran in the March 2002, and July 2004 
letters what information and evidence was needed to 
substantiate his claim.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  He was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  The letters advised him what 
information and evidence would be obtained by VA, namely, 
medical records, employment records, and records from other 
Federal agencies.  The December 2000 SOC, and February 2005 
SSOC notified the veteran of the information and evidence 
needed to substantiate the claim and addressed the VCAA 
"fourth element."

In this case, the Board finds that the veteran was fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  When considering the notification letters and the 
other documents described above, as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The veteran 
has been provided with an opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to the notices.  
Furthermore, the Board remanded the claim in July 2003 and 
July 2004 for VCAA compliance.  Therefore, the Board finds 
that the Department's duty to notify has been fully 
satisfied.

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  To the extent 
that there may be an error in timing, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error.  After VCAA 
notice was provided to the veteran, the issue on appeal was 
re-adjudicated and a supplemental statement of the case was 
provided to the veteran.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  All 
medical and other evidence cited by the veteran as relevant 
to his claim either has been obtained or, if not, are 
unobtainable.  In addition the veteran has been afforded a VA 
examination to evaluate his disorder. 

The Board finds that further development is not needed in 
this case with respect to the issue on appeal because there 
is sufficient evidence to decide the claim.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Background.  In March 1989, the RO received the veteran's 
initial claim for service connection for a nervous disorder, 
as well as service connection for additional disabilities.  

In a June 1989 VA examination, the veteran noted that he had 
a nervous breakdown in 1979 and had received electroshock 
treatment.  He was twice hospitalized in February and April 
1989 with diagnosis of bipolar disorder and recurrent severe 
psychosis.  He had worked in his present job since 6 months 
after service and had no problems at work.  He denied any 
family history of psychiatric illness although the examiner 
noted that the hospital records mentioned that two sisters 
had mental problems.  He had a history of heavy drinking 
prior to 1977.  The examiner noted that the veteran was 
alert, oriented, and cooperative.  His affect was broad 
ranged, stable, normal, and appropriate.  Rate of speech was 
normal, coherent, and logical.  There was no evidence of a 
thought disorder, hallucinations or delusions.  Memory was 
intact, insight good, and judgment intact.  The diagnoses was 
mood disorder, bipolar type, in remission; chronic PTSD, 
moderate; past history of alcohol abuse.  The prognosis was 
good as he was under treatment and his condition was in 
remission.  He had held a job since 1968 and had no problems 
at work.  Although he sometimes subjectively felt as though 
he were on the edge, going back into depression, etc., he 
tries to pull himself out.  The degree of impairment was 
considered moderate.   

By a July 1989 rating decision, the RO granted service 
connection for PTSD, and assigned a 10 percent rating.  

The veteran was hospitalized at a VA medical facility from 
February 29, 1996, until March 21, 1996.  The final diagnoses 
included probable PTSD.

In an April 1996 rating decision, the RO granted the veteran 
a temporary 100 percent rating pursuant to 38 C.F.R. § 4.29 
from February 29, 1996, to May 1, 1996, for a period of 
hospitalization over 21 days for PTSD.  The 10 percent rating 
for PTSD previously in effect was to be resumed effective May 
1, 1996.  

In April 1996, the RO received a claim for an increased 
rating for PTSD.  The veteran noted that, "since my original 
rating 7 to 8 years ago my service connected nerve condition 
has steadily worsened."  An increased rating was denied by a 
June 1996 rating decision.  

In a February 3, 1997, notice of disagreement with the June 
1996 rating decision, the veteran noted that, "I am also 
being forced to give up my full time job due to my nerves.  
.....I am asking that you reconsider me for 100% disability."

By an April 1997 rating decision, the RO granted an increase 
from 10 percent to 30 percent for PTSD, effective May 1, 
1996.  In making this determination the RO noted that 
additional VAMC medical records had been received which 
revealed that the veteran's PTSD symptomatology had worsened.

In July 1997 the veteran submitted additional evidence to 
support his claim.  This included a May 19, 1997, letter from 
the Social Security Administration (SSA) noting that the 
veteran had been determined to meet the medical requirement 
for a disability pension as of April 1, 1996, primarily as a 
result of a left foot disorder.  He also submitted a June 
1997 letter from his employer noting problems with the 
veteran's work performance due to a nervous disorder.   
Retirement options had been discussed with him and paperwork 
had been submitted to SSA.  A July 1997 letter from SSA noted 
that the veteran was considered disabled as of September 
1996.  

In October 1997 the RO received a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability.  The veteran noted that he had already 
stopped working due to his nervous disorder.

By rating action in March 1998, the RO held that the evidence 
showed that the veteran would most likely be unable to 
maintain gainful employment solely as the result of his PTSD.  
The RO increased the schedular rating for PTSD to 100 percent 
effective May 1, 1996, the day following termination of the 
temporary 100 percent rating assigned pursuant to 38 C.F.R. 
§ 4.29.  Thus, the veteran was assigned a 100 percent rating 
for PTSD from February 29, 1996.  That same month the veteran 
was provided a copy of this rating decision and informed of 
his appellate rights.  The veteran did not disagree with the 
effective date of this rating decision and the decision 
became final.

In a March 1999 VA examination, the examiner reviewed the 
claims file prior to the examination noting the veteran last 
worked in 1997.  He had had three admissions for mental 
breakdowns in 1977, 1988, and 1996, and had been followed 
since 1988 by the VAMC.  He attended PTSD groups and received 
counseling.  He had intense psychological and physiological 
distress when exposed to any event that reminded him of/or 
symbolized the Vietnam War.  The examiner noted that the 
veteran was pleasant, cooperative, but appeared to be 
stressed out.  He was tearful when he talked about Vietnam 
and avoided talking about it several times.  He was alert and 
oriented in all spheres.  His mood was anxious, affect 
incongruent, and his thoughts were goal oriented.  He had 
occasional auditory hallucinations, which were combat 
related.  He was not delusional, and had no suicidal or 
homicidal ideations.  Memory was intact except for some 
Vietnam events.  The diagnosis was PTSD, chronic and moderate 
in severity. 

In a May 2000 VA examination, the examiner reviewed the 
claims file prior to the examination.  The veteran noted that 
he had an extremely difficult year.  His wife had left him.  
He was hospitalized again from March 13, to March 22, 2000, 
at the VAMC psychiatry unit.  He was admitted with symptoms 
of worsening PTSD, including nightmares, flashbacks, 
dissociative episodes, depressed mood, poor sleep, decreased 
appetite and energy, and trouble with memory and 
concentration.  The examiner noted that the veteran was well 
dressed, pleasant, polite, and cooperative.  He had a 
continually perplexed look, and psychomotor retardation was 
present.  The assessment was that the veteran had current 
diagnoses of PTSD, chronic severe bipolar disorder, and major 
depression.  The examiner opined that he was moderately to 
severely impaired from an occupational and social viewpoint.  
A GAF of 45 was assigned.

An informal hearing was held at the RO in September 2000, in 
which the veteran noted that he believed his 100 percent 
rating should be made effective to 1989 when he had been 
previously hospitalized at the VAMC.  He noted that he 
retired in 1996, although he continued working part time 
until 1997.  

By rating action in September 2000, an earlier effective date 
was denied.  In making that determination the RO noted that 
there was no basis for an earlier effective date. 

The Board notes that the veteran's medical records contain 
extensive treatment records for several psychiatric 
conditions from service to the present time.  Throughout this 
period he maintained employment and his family relations 
until he was medically retired in 1996, and later in 1999 or 
2000, separated from his wife.  

The file also contains statements from the veteran's daughter 
dated in September 2000.  These attest to the veteran's 
mental disability.  They however note that in spite of these 
disabilities he continued to provide for them and continued 
to work. 


Criteria.  The general rule with respect to the effective 
date for an award of increased compensation is that the 
effective date of an award shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2004).  An exception to that 
rule applies under circumstances where evidence demonstrates 
a factually ascertainable increase in disability during the 
1-year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date of the award shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 1 
year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2004).  In all other cases, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1) (2004).

In Harper v. Brown, 10 Vet. App. 125 (1997), it was noted 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase) and are not applicable when a claim is 
filed and the increase in disability is subsequently 
ascertainable.  The Court further noted that the phrase 
"otherwise, date of receipt of claim" in 38 C.F.R. § 
3.400(o)(2) provides the applicable effective date when a 
factually ascertainable increase occurred more than one-year 
prior to receipt of the claim for increased compensation.  

In fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2004).  Any communication or action 
indicating intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2004).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2004).

Once a formal claim for compensation has been allowed, 
receipt of one of the following will be accepted as an 
informal claim for increased benefits: 1) report of 
examination or hospitalization by VA or uniformed services; 
2) evidence from a private physician or layman; and 3) 
examination reports, clinical records, and transcripts of 
records received from State and other institutions.  38 
C.F.R. § 3.157 (2004).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims -- formal and 
informal -- for increased benefits and is requested to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196 (1992).

An unappealed decision of the RO becomes final and binding 
and is not subject to revision on the same factual basis in 
the absence of CUE.  Previous determinations which are final 
and binding will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 
7105, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 (2004).

An appeal consists of a timely filed notice of disagreement, 
in writing, and after an statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  A claimant, or his 
representative, must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him; otherwise, that determination becomes 
final.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a). 


Analysis.  The veteran asserts that an effective date earlier 
than February 29, 1996, is warranted for a 100 percent 
evaluation for PTSD.  He maintains that his PTSD was 100 
percent disabling at least as early as 1989, to the date of 
the earlier VAMC hospitalization and the date he was granted 
service connection for PTSD.

The record shows that the veteran was hospitalized during 
February and March 1996.  In February 1997 the veteran noted 
that, "I am also being forced to give up my fulltime job due 
to my nerves.  .....I am asking that you reconsider me for 100% 
disability."

The March 1998 rating decision granting the appellant a 100 
percent disability rating for PTSD effective from February 
29, 1996, the date of his admission to a VA hospital (and 
thereby denying an effective date prior thereto) became final 
when it was not timely appealed.  See generally Lapier v. 
Brown, 5 Vet. App. 215, 216-17 (1993).  Because there are 
"only two exceptions to the rule of finality," the appellant 
is left with only two means by which to overcome the finality 
of that decision:  (1) Reopening based on the presentation of 
new and material evidence or (2) Showing clear and 
unmistakable error (CUE) in the rating decision.  Cook v. 
Principi, 318 F.3d 1334, 1339 (Fed.Cir.2002) (en banc).  Of 
the two, only the latter could conceivably result in an 
earlier effective date because it is well established that 
the effective date for an award based on a claim to reopen is 
the date of the claim to reopen.  See Flash v. Brown, 8 Vet. 
App. 332, 340 (1995) ("[W]hen a claim to reopen is successful 
and the benefit sought is awarded upon readjudication, the 
effective date is the date of the claim to reopen."); see 
also Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), 
aff'd, 349 F.3d 1326 (Fed.Cir.2003).  Because in the instant 
case the appellant's claim to reopen was received in June 
2000, long after the current February 1996 effective date for 
a 100 percent rating, any such claim to reopen could not lead 
to an earlier effective date.  See Flash, supra; see also 
Sears, supra.  

As noted above, an unappealed decision of the RO becomes 
final and binding and is not subject to revision on the same 
factual basis in the absence of CUE.  The Court has defined 
CUE as "an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear 
and unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  "To prove the existence of clear and unmistakable 
error as set forth in § 3.105(a), the claimant must show that 
an outcome-determinative error occurred, that is, an error 
that would manifestly change the outcome of a prior 
decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 
2000).

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred, the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

When considering a claim of CUE, the determination must be 
made based on the record and the law in existence at the time 
of the prior, final decision.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) [quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)]; Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001).  

The veteran has not referenced any facts that were not 
considered by the RO in arriving at the assigned effective 
date, or any pertinent statutory or regulatory provisions 
that were incorrectly applied to the facts, which is required 
in order to establish a valid claim of CUE.  See Damrel v. 
Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 
Vet. App. 310 (1992).

In short, the veteran has not pled with any degree of 
specificity any error of law or fact that allegedly occurred, 
as required by law.  See Andre, 14 Vet. App. at 10.  The 
Board finds, therefore, that the veteran has failed to raise 
a valid claim of CUE in the March 1998 rating decision.  His 
claim of CUE is therefore denied as a matter of law.  See 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995) [if the veteran 
fails to plead a valid claim of CUE, his claim should be 
denied as a matter of law].

The veteran asserts that the effective date for the 100 
percent rating for PTSD should be as early as 1989.  However, 
the rating decision in July 1989 that established service 
connection for PTSD and rated this condition as 10 percent 
disabling from March 14, 1989, was not appealed and became 
final, as did several subsequent rating decision which 
confirmed and continued the 10 percent rating.  There have 
been no assertions of CUE as to these decisions. 

The date that the veteran filed an application for 
compensation benefits in 1989 cannot serve as the effective 
date for his recent award of a 100 percent rating for PTSD.  
See Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (holding 
that for effective date purposes, the application must be the 
application on the basis of which the rating was awarded); 
Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact 
that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application."); Wright v. Gober, 10 Vet. App. 343, 346-47 
(1997) (holding that an application that had been previously 
denied could not preserve an effective date for a later grant 
of benefits based on a new application).  

The statutory framework simply does not allow for the Board 
to reach back to the date of a 1989 claim as a possible 
effective date for an award of a 100 percent rating that is 
predicated upon a reopened claim.  The rule of finality 
regarding an original claim implies that the date of that 
claim is not to be a factor in determining an effective date 
if the claim is later reopened.


ORDER

Entitlement to an effective date prior to February 29, 1996, 
for assignment of a 100 percent rating for PTSD is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


